Citation Nr: 1431502	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1972. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The claim on appeal for a temporary total evaluation was denied in a September 2009 rating decision.  Although the Veteran has previously filed claims for total temporary evaluations due to hospitalizations in 1986, 1987, and 2001 under 38 C.F.R. § 4.29, the Board finds that the current claim on appeal includes consideration of time periods of hospitalization not previously denied in prior rating decisions as well as a claim for compensation for convalescence compensation pursuant to 38 C.F.R. § 4.30 which has not been previously denied.  To better reflect the Veteran's assertions, this issue has therefore been recharacterized as reflected above and is accepted as a new claim not requiring the submission of new and material evidence prior to consideration on the merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

These issues were remanded in June 2012 in order to afford the Veteran a hearing before a Veterans Law Judge.  In correspondence dated in September 2012, the Veteran requested that his hearing request be withdrawn.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a June 2014 Post-Remand Brief pertinent to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was hospitalized for treatment of nonservice-connected psychiatric disorder and substance abuse from March to April 1986, on a nearly continuous basis from August 1986 to September 1989, and from April to November 2001.

2.  On March 30, 1987, the Veteran underwent osteotomy and bunionectomy surgery on the right foot and arthroplasty surgery on the left foot.

3.  On May 8, 1988, the Veteran underwent surgery to remove a cortical screw in the right foot.

4.  At the time of the Veteran's hospital discharges, he did not require at least one month of convalescence following surgery, was not immobilized by cast, and did not have any severe postoperative residuals, including incompletely healed wounds or the necessity of a wheelchair or crutches. 

5.  The Veteran raised the current claim of entitlement to a temporary total evaluation based on surgical or other treatment necessitating hospitalization in March 2009, more than one year after his hospitalizations and surgery.

6.  The Veteran's assertions that he was hospitalized for the purpose of treating his service-connected foot disorder are not credible.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.29 or § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.29, 4.30 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in April 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also specifically advised the Veteran of the requirements for establishing entitlement to a temporary total evaluation due to hospitalization or convalescence.  The issue was last adjudicated in November 2009, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, numerous lay statements of the Veteran, and the testimony of his March 2009 hearing before a Decision Review Officer at the Buffalo RO.  At the March 2009 hearing, a Decision Review Officer clarified the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2013).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The Veteran contends, essentially, that he has been hospitalized on several occasions for reasons that were related to his service-connected bilateral pes planus with degenerative joint disease.  He has asserted, variously, that he underwent surgeries and inpatient treatment in 1986, 1987, 1988, and 1989 which were necessitated by his service-connected foot disorder, and that on the basis of either the hospitalization or post-procedure convalescence, he is entitled to total disability evaluations for those periods.  He has alleged that he was mistakenly admitted for psychiatric treatment, that records showing diagnoses of psychiatric disorder are in error, and that he was actually hospitalized for the purpose of treating his service-connected disabilities.

The Veteran was granted service connection for bilateral pes planus in a July 1972 rating decision, evaluated at that time as 10 percent disabling.

The Veteran's VA treatment records show that he has a long history of complaints related to foot pain as well as other medical problems, including hospitalization for psychiatric disorders and substance abuse.

In April 1975, the Veteran complained of having flat feet and requested advice on their care.  In March 1976, the Veteran reported a history of bilateral ankle pain and was diagnosed with bilateral pes planus, rule out tarsal condition.  Examination showed tenderness of the tendo Achilles tendon.  April 1976 X-rays were unremarkable and the examiner gave an impression of mild pes planus, bilateral.  In June 1976, the Veteran reported having pain down his legs.  Examination showed good pedal pulses, no venous abnormality, and full range of motion.

In June 1976, the Veteran was admitted to a VA hospital for 17 days, May 11 to 28, 1976, for treatment of viral hepatitis B.

A March 14, 1986 medical certificate states that the Veteran requested to be admitted for alcohol detoxification.  The Veteran was diagnosed with alcohol dependence with no withdrawal symptoms.  The Veteran was admitted to the Bronx VA Medical Center on March 24, 1986, and the subsequent inpatient treatment records pertain only to his treatment and history of alcohol abuse.  It was noted that the Veteran had a long history of alcohol abuse, especially in the past 3 years.  He reported having tremors and blackouts.  The Veteran was discharged on April 18, 1986.

On April 9, 1986, the Veteran wrote a letter to VA stating that he was presently a patient, since March 24, 1986, at the Bronx VA Medical Center receiving treatment "for some other problem, but the doctors are seeing me for my legs also."

An August 28, 1986 transfer note indicates that the Veteran reported burning in his veins and a wart on his left foot, was examined by a doctor at the Castle Point VA Campus on August 27, 1986, and was scheduled for surgery on September 2, 1986 for removal of the wart and treatment of the veins.  A Status Change form shows that the Veteran had been admitted on August 2, 1986 and was transferred to the Castle Point VA Campus on September 2, 1986.

A VA form signed on September 23, 1986 notes that the Veteran was diagnosed with bilateral varicose veins and a left foot wart on September 2, 1986.  A Status Change form shows that his records were transferred to the Montrose VA Medical Center on September 9, 1986.  The October 10, 1986 discharge summary states that the Veteran was readmitted on September 9, 1986 after having a wart removed on his right foot.  It stated that the Veteran had been treated in March and April 1986 for substance abuse at the Bronx VA Medical Center, and that his current admission was for dysthymic disorder and complaints of auditory hallucinations.  On October 10, 1986 the Veteran did not return from an authorized temporary leave, and was therefore officially discharged.

The Veteran was readmitted to the hospital on October 15, 1986.  It was recorded that the Veteran stated he wished to continue his psychiatric treatment and that he was receptive to inpatient treatment.  The Veteran was diagnosed with dysthymic disorder and alcohol abuse.  The Veteran also reported at the time that he wanted to "get his foot fixed," and he was given an Axis III diagnosis of bilateral varicose veins.  The Veteran was discharged on January 22, 1987, readmitted on January 29, 1987 for further psychiatric treatment, and again discharged on February 12, 1987.  The discharge summary indicated that he had received treatment in Podiatry for his foot complaints while he was hospitalized for psychiatric treatment.

On February 13, 1987 the Veteran sent VA a letter stating that he was currently hospitalized at the Castle Point VA Medical Center for blood clots that were related to surgery for his service connection disability.  However, treatment records show that the Veteran was admitted from February 12, 1987 to February 20, 1987 for treatment of Von Willebrand disease.  It was noted that he had recently had surgery on his feet, but there was no mention of any impairment or continued treatment required for the feet at that time.

A March 1987 letter from the Veteran states that on January 29, 1987, while being transported from the West Haven VA Medical Center to the Montrose VA Medical Center, the vehicle the Veteran was riding in slipped into a snowbank.  The Veteran attempted to help push the car out of the snow and injured his back in the process.  A May 1987 Memorandum from a safety specialist at the West Haven VA Medical Center confirmed that while being transported to the Montrose VA Medical Center, the Veteran's vehicle hit a snow bank.  The Veteran had no apparent injuries or complaints at the time, but later complained of back pain.

On March 30, 1987, the Veteran was admitted for treatment of hallux valgus of the right foot.  Treatment records show that on March 31, 1987 he received a right foot osteotomy and bunionectomy for treatment of hallux abductus deformity and a left foot fifth digit arthroplasty and exostectomy.  It was specifically noted that the Veteran was admitted for foot treatment for 2 days, from March 30, 1987 to April 1, 1987.  Treatment notes also stated that the Veteran had been originally admitted for foot treatment on January 22, 1987, but the procedure was cancelled and delayed until this time because of abnormal laboratory findings regarding the Veteran's blood, and he was therefore transferred back to the Montrose VA Medical Center for psychiatric care.

On April 1, 1987, the Veteran was returned to the Montrose VA Medical Center.  On April 2, examination showed right foot post-surgical changes for bunionectomy and osteotomy with screw nail appearing to be in satisfactory position and left foot resection in the fifth digit.  On April 7, 1987, the Veteran's cast was removed on the right foot.  He was noted to be ambulatory on crutches with occasional pain.  On April 8, 1987 he was noted to have normal post-operative healing.  The patient reported less pain and was walking with crutches.  On April 20, 1987, X-rays showed post-surgical changes to the bilateral feet.  In an April 22, 1987 transfer request, it was noted that the Veteran was ambulatory and had no need for bed rest.  X-rays taken on April 27, 1987 showed no evident fractures of the right foot.  May 11, 1987 examination and X-ray showed the same post-surgical changes and no evident stress fractures.  A Status Change form shows that the Veteran was discharged from the Montrose VA Medical Center on May 19, 1987.  The Veteran applied to the RO for a temporary total evaluation for this period of hospitalization, but in a May 1987 rating decision, the RO informed the Veteran that his hospitalization at the Montrose and Castle Point VA Medical Centers had been unrelated to his service-connected flat fleet condition.

On May 20, 1987, the Veteran was readmitted to the Montrose VA Medical Center after being discharged the previous day because he had no funds and no place to go, had been sleeping on the hospital grounds, and had heard voices telling him to kill himself.  The Veteran was readmitted for treatment of schizophrenia and was not discharged until November 19, 1987.  The Veteran was then admitted to the Bath VA Medical Center on November 23, 1987 for treatment of schizophrenia.  On November 25, 1987 he was assigned to a hospital domiciliary ward.

A June 6, 1987 treatment plan review noted that the Veteran was resistant to being discharged and that he believed that he needed to be hospitalized because of his physical complaints.  The treatment plan review indicated that he had problems with his feet that needed to be medically cleared.  On June 23, 1987, it was noted that the Veteran had numerous physical complaints about his feet which were being followed by a physician assistant and that there were no relevant acute findings.  On July 27, 1987, it was noted that the Veteran showed no initiative for discharge and might be "hospital dependent."  On July 20, 1987, the Veteran was found to have satisfactory healing status post right foot osteotomy.  On September 14, 1987 it was noted that there were post-surgical changes found in the bilateral feet.

On May 8, 1988 the Veteran complained of pain in his right first metatarsal and was treated for removal of the surgical hardware in his right foot at the West Haven VA Medical Center.  The Veteran underwent surgery to remove the cortical screw from the prior surgery, and was discharged on May 10, 1988 and transferred back to the Bath VA Medical Center, where the treatment record noted that he was currently a resident.  The Veteran was officially readmitted to the Bath VA Medical Center on May 11, 1988 for continued psychiatric care.  Psychiatric treatment notes show that the Veteran continued to receive regular inpatient psychiatric care at the Bath VA Medical Center until at least July 11, 1988.

At a January 1990 VA psychiatric examination, it was noted that the Veteran had been living at the Volunteers of America program since he was discharged from the Bath VA Domiciliary in September 1989.  It was also noted that the Veteran had been at the Bath VA Medical Center from 1987 to 1989 for treatment of schizophrenia and a history of mixed substance abuse.  A December 1989 medical evaluation noted that the Veteran had been hospitalized at the Montrose and Bath VA Medical Centers from August 1, 1986 to September 21, 1989.  

In November 1989 the Veteran submitted a claim for compensation for his hospitalization at the Montrose VA Medical Center for convalescence from his March 1987 surgery which he claimed lasted until September 1987, and the claim was again denied in a March 1990 rating decision.  

On August 4, 1999, the Veteran reported to a VA social worker that he had spent his VA compensation check on drugs and wanted to be admitted to the VA hospital for substance abuse treatment.  The Veteran was scheduled for a medical assessment, but he failed to appear.

On April 9, 2001, the Veteran was admitted for a VA Substance Abuse Services program at the Canandaigua VA Medical Center for cocaine abuse.  It is unclear from the records how long in April the Veteran stayed in the program, but on June 19, 2001, the Veteran was admitted to Substance Abuse Services at the Canandaigua VA Medical Center for treatment of drug and alcohol addiction.  The Veteran stated that prior to that he had been living with his mother since 1996 but was now homeless.  The Veteran also received physical evaluations and treatment during his hospitalization, including examination of the feet and mycotic toenail debridement, engaged in aquatic therapy, and on several occasions complained of musculoskeletal aches and pains.  In an October 24, 2001 physical evaluation, the examiner noted that the Veteran had undergone surgery on his feet in 1987.  The Veteran did not, however, complain of any pain or mobility problems in his feet, but only complained of radiating burning in his legs.  In an October 30, 2001 progress note, the addiction therapist noted that the Veteran was "focused on his medical concerns all during his stay," including leg pain, and did "minimal" work on his substance abuse issue.  The Veteran was discharged on November 2, 2001.  

In July 2001 the Veteran submitted a claim for a temporary total rating due to hospitalization in 2001 at the Canandaigua VA Medical Center, and the claim was denied in November 2003 and February 2004 rating decisions.  

The Veteran's VA treatment records show that since 2001, he has continued to receive regular medical treatment at the Canandaigua VA Medical Center on an outpatient basis.  On numerous occasions he has complained of lower extremity pain.  A November 19, 2001 neurological consultation indicated that the pain could be caused by peripheral neuropathy.  In January 2002 the Veteran was diagnosed with probable mild distal sensory neuropathy.  The records contain no further evidence of any surgical procedures or hospitalization since 2001.

Analysis

Based on a review of the records outlined above, the Board finds no basis that would warrant the assignment of a total temporary evaluation for any period of hospitalization or convalescence from 1986 to 1989.

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required hospital treatment in a VA or approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Notwithstanding that hospital admission was for disability not connected with service, if, during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.29.  However, VA regulations governing effective dates are controlling for claims for temporary total evaluations for hospital treatment.  38 C.F.R. § 4.29(d).  Thus, the provisions of 38 C.F.R. § 4.29 specifically state that a claim filed under this regulation should be treated like a claim for increase for effective date purposes.

For any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a).  The effective dates for temporary total ratings are therefore governed by increased rating provisions of 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 3.400(o).

The statute and the regulation applicable to effective dates for awards of increased compensation provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.

The Veteran seeks a total temporary rating based on hospitalization that occurred between 1986 and 1989 which he claims is related to his service-connected flat foot disorder.  Notwithstanding the fact that the majority of the Veteran's hospitalizations have clearly been for reasons unrelated to his service-connected disabilities-namely, for treatment of psychiatric disorders and substance abuse-the Board need not analyze whether the Veteran actually met the criteria set forth at 38 C.F.R. § 4.29 for entitlement to a total temporary rating for any of the treatment he received during his hospitalizations.  After carefully considering the claim in light of the record and applicable law, the benefit sought on appeal may not be awarded, as the Veteran raised the current claim of entitlement to a temporary total evaluation for hospitalization during his March 2009 Decision Review Officer hearing.  This is over 7 years since he was last hospitalized and almost 20 years since the period for which he asserts the temporary total evaluation is warranted, and far exceeds the one-year filing limit for assignment of an effective date for any increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board also acknowledges that if a formal claim for compensation has previously been allowed, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  The date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.  In this case, the only surgery that the Veteran received while hospitalized which could be possibly construed as related to his service-connected foot disability and requiring treatment in excess of 21 days is the March 31, 1987 osteotomy, bunionectomy, and arthroplasty surgery.  While the Veteran received his care at a VA hospital, and reports of his March 1987 surgery and subsequent evaluations were prepared and have been associated with the claims file, the Veteran previously filed a claim for a total temporary evaluation for this period of hospitalization, and the claim was denied in a May 1987 rating decision.  This rating decision was not appealed, and became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  There is therefore no claim pending, including any informal claim constituted by the March and April 1987 VA treatment records of the Veteran, that was filed within one year of the Veteran's May or November 1987 discharges following hospitalization following his March 1987 surgery.

The Veteran's other VA treatment records also cannot be construed as claims for total temporary evaluations, as they do not relate to the increase of any service-connected disability which could establish entitlement to an increased rating or temporary total rating.  See 38 C.F.R. § 3.157(a).  The Veteran's hospitalizations starting in March and August 1986 were clearly for the purpose of treating alcohol dependence or psychiatric disorders.  The Veteran underwent surgery in September 1986 for removal of a wart and treatment of varicose veins, but these are entirely separate disorders from pes planus or degenerative joint disease, and the Veteran has not at any time been service connected for warts or varicose veins or presented any evidence suggesting that these disorders could be related to his service-connected foot disorder.  The Veteran was readmitted for psychiatric treatment in October 1986, and the only mention in these records of any foot disabilities at that time was a diagnosis of varicose veins.  The Veteran was seen by a podiatrist, but did not receive any surgery during this hospitalization.  The Veteran's subsequent hospital treatments throughout 1987, 1988, and 1989 were also clearly for psychiatric treatment.  The only surgical procedures the Veteran received on his feet were the March 1987 surgery which was already discussed above, and a May 1988 surgical treatment to remove a cortical screw from the right first metatarsal.  This procedure, however, does not qualify for a total disability rating under 38 C.F.R. § 4.29(b), as it did not require treatment lasting 21 days or more.  Following the procedure completed on May 8, 1988, the Veteran was discharged on May 10, 1988, and the records of his subsequent psychiatric hospitalization show no complaints or complications related to the May 1988 surgical procedure.  This shows evidence of only 2-3 days of treatment.  Lastly, although the Veteran's current claim appears to be limited to hospitalizations occurring between 1986 and 1989, the Board notes that the Veteran was hospitalized from April to November 2001 for substance addiction, but the records show no surgery or significant procedures related to his service-connected foot disorder.

Given the foregoing, there is no legal basis for the grant a temporary total disability evaluation based on a service-connected disability requiring hospital treatment or observation for any period of time between 1986 and 1989.  Accordingly, the claim of entitlement to a temporary total disability evaluation on the basis of 38 C.F.R. § 4.29 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Total temporary evaluations can also be assigned based on convalescence following surgical procedures.  Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, due to medical evidence showing that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

The provisions of 38 C.F.R. § 4.30 are, however, not applicable in the instant case.  The Veteran's hospital records clearly show that following both his March 1987 and May 1988 surgical procedures, he was not discharged or placed on outpatient release, but instead returned to full-time inpatient care.  Following his March 31, 1987 surgical procedure, the Veteran was not discharged until May 19, 1987, at which time he did not leave the hospital grounds, and he was readmitted on May 20, 1987 and continued to be hospitalized until at least July 1987.  VA treatment records from July 1987 show that by this time he had satisfactory healing of his surgery with no remaining surgical changes found in the feet.  While the records show that the Veteran did require the use of crutches following his March 1987 surgery, the Veteran was still hospitalized at the time, and was therefore not discharged or on outpatient release as is required by 38 C.F.R. § 4.30.  Following the Veteran's May 1988 surgical procedure, the Veteran remained hospitalized at the Bath VA Medical Center for over a year.  There is absolutely no evidence that at any time has the Veteran been discharged from the hospital while he was still recovering from a surgical procedure and required a month of convalescence, wheelchair, crutches, or other required criteria under 38 C.F.R. § 4.30.

The Board acknowledges the Veteran's lay assertions that his medical records have been falsified and that his hospitalizations for psychiatric disorders were mistakes.  Unfortunately, the Board cannot assign any credibility to these statements.  The Veteran's VA treatment records, which span several decades and include evaluations from dozens of different, qualified medical professionals, all indicate that the Veteran has had a lengthy history of substance abuse and mental illness, including symptoms such as hallucinations and difficulty processing information.  The Board finds no reason to believe that these numerous records are not an accurate and reliable medical history.  They clearly show that the Veteran was admitted for inpatient treatment for mental illness and substance abuse, and not for treatment related to his lower extremities.  The Board cannot assign any probative weight to the Veteran's assertions that the was admitted to the hospital for the purpose of treating a service-connected disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (When all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole).

In sum, there is no evidence indicating that the Veteran has met the criteria for a temporary total disability evaluation at any time either due to hospitalization or convalescence.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence must therefore be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence is denied.

REMAND

The Veteran asserts that he is unable to work due to his service connected disabilities.  The Veteran is currently service connection for bilateral pes planus with degenerative joint disease, evaluated as 50 percent disabling, and for a left ear infection, evaluated as 10 percent disabling.  He has asserted, essentially, that his bilateral pes planus with degenerative joint disease has become significantly worse since his last VA examination and that it prevents him from being able to work.  The June 2014 Brief submitted by the Veteran's representative asserts that the last VA examination failed to take into consideration additional functional loss and incapacitation during flare-ups.

Although the Veteran does not currently meet the schedular criteria for a TDIU as set out in 38 C.F.R. § 4.16(a) (2013), the Board notes that a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Furthermore, the Veteran has not had a VA examination of the lower extremities since April 2005, which is over 9 years ago.  As he has asserted that his lower extremity disorder has increased in severity, and this raises the possibility that he may be entitled to a higher rating for bilateral pes planus with degenerative joint disease which would in turn meet the schedular criteria for a TDIU, the issue must be remanded for a new VA examination prior to readjudication of the question of whether a TDIU is warranted on either a schedular or extra-schedular basis.

The record also indicates that the Veteran has applied for disability benefits from the Social Security Administration.  As such records may be pertinent to the claim on appeal, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.

Additionally, the record indicates that the Veteran receives regular health care treatment at the Canandaigua VA Medical Center in Canandaigua, New York.  Currently, VA treatment records dating up to April 2004, from June 2008 to July 2009, November 2009 to August 2010, and March 2011 to June 2011 are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Canandaigua VA Medical Center and its affiliated facilities from April 2004 to June 2008, July 2009 to November 2009, August 2010 to March 2011, and since June 2011.  All records received should be associated with the claims file.

2.  The AOJ should contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from Social Security.

3.  Make arrangements for the Veteran to undergo VA examination to determine the current severity of his service-connected bilateral pes planus with degenerative joint disease.  The Veteran's complete claims folder, including any electronic records contained in Virtual VA or VBMS, must be made available for the examiner's review prior to the entry of any opinion.  All indicated studies must be performed, and all findings should be reported in detail.

The examiner is requested to identify all symptomatology related to the pes planus and degenerative joint disease of the bilateral feet.  The examiner should also note the absence or presence of the following: marked deformity; pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surface of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; and whether symptoms are improved by orthopedic shoes or appliances.  The examiner must conduct any range of motion testing related to the Veteran's degenerative joint disease which are deemed appropriate and must discuss any objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of function or mobility due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner must discuss specifically what, if any, impairment is caused by the Veteran's lower extremity disorders on his occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  It is pointed out to the examiner that the Veteran is currently service connected only for bilateral pes planus with degenerative joint disease and for ear infection of the left ear.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of all records contained in Virtual VA and VBMS files.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other appropriate development, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


